DETAILED ACTION
This is the initial Office action for application SN 17/536,431 having an effective date of 29 November 2021 and a Foreign priority date of 07 December 2020 (Japan).  An IDS was filed on 25 February 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2020/0208074).
Jones et al. [“Jones”] disclose lubricants for compression ignition internal combustion engines [0001].  Jones discloses a low zinc lubricating composition comprising: (a) an oil of lubricating viscosity, (b) a borated dispersant, and (c) a metal-free organo-phosphorus anti-wear additive, wherein the lubricating composition is substantially free of a metal containing sulfur coupled alkyl phenol compound.  Further, the low zinc lubricating composition contains zinc in an amount less than 600 ppm by weight of the composition [0010].
Jones discloses that the amount of the oil of lubricating viscosity is typically the balance remaining after subtracting from 100 weight % the sum of the amount of the compound of the invention and other performance additives [0019].  In one embodiment, Jones discloses that the base oil comprises at least 30 wt.% of Group II or Group III base oil (mineral oil) [0022].  Jones discloses that ester base fluids, which are characterized as Group V oils, have high levels of solvency as a result of their polar nature, and their addition may significantly increase the resulting solvency of the base oil mixture [0023].  Jones discloses that synthetic esters may comprise esters of dicarboxylic acids with any of a variety of monohydric alcohols [0024]. In one embodiment, Jones discloses that the lubricating composition comprises at least 2 wt. of an ester base fluid.  In one embodiment the lubricating composition of the invention comprises at least 4 wt. of an ester base fluid, or at least 7 wt.% of an ester base fluid, or even at least 10 wt.% of an ester base fluid [0026].  
As set forth above, the lubricating compositions comprise a borated dispersant such as a borated succinimide dispersant [0027].  Jones discloses that the boron-containing dispersant may be present in an amount to deliver at least 25 ppm boron, at least 50 ppm boron, or at least 100 ppm boron to the lubricant composition [0038].  
Jones discloses that the lubricating composition may further comprise an overbased detergent such as an alkali or alkaline earth metal sulfonate detergent [0052].  In one embodiment, the overbased calcium sulfonate detergent may be present in an amount to deliver at least 500 ppm calcium by weight, and not more than 3000 ppm calcium by weight, to the lubricating composition [0054].  
Jones discloses that the composition may contain other performance additives including one or more metal dialkyl dithiophosphate.  In one embodiment the metal dialkyl dithiophosphate may be a zinc dialkyl dithiophosphate (ZDDP) in an amount of 0 wt.% to 3 wt.%, preferably 0.1 wt.% to 1.5 wt.%, such that the total zinc contributed to the lubricant composition does not exceed 0.06 weight % of the composition [0085].  Thus, although the claimed amount of “400 to 1200 mass ppm in terms of phosphorus element based on a total amount of the lubricating oil composition” is not specifically taught, the amount of phosphorus contributed by the ZDDP to the lubricating composition would be within the claimed range.  Indeed, Applicant adds component (C-1), zinc dialkyl dithiophosphate, to Inventive Examples 1-5 in an amount of 1.2 mass % which contributes an amount of 980 ppm phosphorus within the claimed range of 400 to 1200 mass ppm. 
Thus the examiner is of the position that the lubricating oil compositions disclosed in Jones meets the limitations of the claimed lubricating oil compositions.  Applicant’s open-ended claim language “comprising” allows for the addition of other additives to the compositons such as the additional additives disclosed in Jones.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dance et al. (US 2018/0066203).
Dance et al [“Dance”] disclose a method for preventing or reducing low speed pre-ignition in an engine lubricated with a lubricating oil while maintaining or improving cleanliness by using as the lubricating oil a formulated oil containing at least one boron-containing dispersant [0003], at least one alkaline earth metal detergent [0016] and at least one anti-wear agent comprising at least one zinc dialkyl dithiophosphate [0017].   
Dance discloses that a wide range of lubricating base stocks may be used in the invention including natural oils and synthetic oils [0053].  Dance discloses that mineral oils of Group I, Group II and Group III may be used as the base oil [0054]. Dance discloses that synthetic oils include ester oils which comprise a useful base stock [0064].  Dance discloses that additive solvency and seal compatibility characteristics may be secured by the use of esters such as the esters of dibasic acids with monoalkanols [0064].  Dance discloses that Group V base oils useful in the invention comprise an ester at a concentration of about 2% to about 20%, preferably from about 5% to about 15% [0067].
Dance discloses the addition of boron-containing dispersants [0080] such as a borated succinimide [0081] in an amount of boron ranging from 30 ppm to 1500 ppm, preferably from 60 ppm to 1000 ppm [0080].
Dance discloses that detergents include alkaline earth metal detergents or mixtures of alkaline earth metal detergents [0098], preferably calcium and magnesium [0109].  Dance teaches that magnesium and calcium are present in an amount of from about 500 ppm to about 5000 ppm, preferably from about 1000 ppm to about 2500 ppm [0118].  The Examples set forth calcium contributed by at least one overbased calcium detergent in an amount from 500 ppm to 5000 ppm [0220].    
Dance discloses the addition of zinc dialkyldithiophosphate (ZDDP) in [0124]-[0133].  Dance teaches that the phosphorus content contributed by the zinc-containing compound or antiwear agent in the lubricating oil composition ranges from about 400 ppm to about 2000 ppm, preferably from about 500 ppm to about 900 ppm [0133].  
  Thus the examiner is of the position that the lubricating oil compositions disclosed in Dance meets the limitations of the claimed lubricating oil compositions.  Applicant’s open-ended claim language “comprising” allows for the addition of other additives to the compositons such as the additional additives disclosed in Dance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
June 3, 2022